Supreme Court of Florida
                 WEDNESDAY, NOVEMBER 23, 2022

                                             CASE NO.: SC20-943
                                             Lower Tribunal No(s).:
                                3D19-239; 132010CA017931000001

PHILIP MORRIS USA, INC.          vs.   BRENDA CHADWELL, ETC.

Petitioner(s)                          Respondent(s)

      Upon review of the response to this Court’s Order to Show
Cause dated May 18, 2022, and the reply, the Court has determined
that it should exercise jurisdiction in this case. It is ordered that
the Petition for Review is granted, the Third District Court of
Appeal’s decision in this case is quashed, and this matter is
remanded to the district court for reconsideration upon application
of our decision in Prentice v. R.J. Reynolds Tobacco Co., 338 So. 3d
831 (Fla. 2022).
      No motion for rehearing will be entertained by the Court.

MUÑIZ, C.J., and CANADY, POLSTON, COURIEL, and
GROSSHANS, JJ., concur.
LABARGA, J., concurs in result only with an opinion.
FRANCIS, J., did not participate.

LABARGA, J., concurring in result only.

     Because I strongly believe that proof of fraudulent concealment

in an Engle-progeny case does not require proof of reliance on a

specific statement by an Engle defendant, I dissented to this Court’s

holding in Prentice v. R.J. Reynolds Tobacco Co., 338 So. 3d 831 (Fla.

2022).
CASE NO.: SC20-943
Page Two



     In this case, I recognize, as does the respondent, that this

Court’s holding in Prentice is controlling. However, I reaffirm my

dissent in Prentice, and I concur in result only to the extent that

Prentice requires this result.

A True Copy
Test:




ks
Served:

GEOFFREY J. MICHAEL
J. MICHAEL FITZGERALD
BARD D. ROCKENBACH
FRANK CRUZ-ALVAREZ
WILLIAM J. WICHMANN
MIGUEL S. PASTRANA
HON. HARVEY RUVIN, CLERK
JACQUELINE HOGAN SCOLA
ANDREW JACOBSON
CHRISTOPHER KANNE
WALTER LACK
HON. MERCEDES M. PRIETO, CLERK